 1    Carrie M. Francis (020453)
      Stefan M. Palys (024752)
 2    Michael Vincent (029864)
      STINSON LLP
 3    1850 North Central Avenue, Suite 2100
      Phoenix, Arizona 85004-4584
 4    Tel: (602) 279-1600
      Fax: (602) 240-6925
 5    Email: carrie.francis@stinson.com
              stefan.palys@stinson.com
 6            michael.vincent@stinson.com
 7    Attorneys for Defendants
 8                                   UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF ARIZONA
10    Jeremy Thacker,                                    No. 2:18-cv-00063-PHX-DGC
11                                   Plaintiff,          DEFENDANTS’ MOTION IN
12                                                       LIMINE TO PRECLUDE
      v.                                                 REFERENCE TO KRISTIN
13    GPS Insight, LLC; Robert J. Donat,                 LISSON’S TERMINATION OR
      Individually and as Trustee of The                 SETTLEMENT AGREEMENT
14    Robert Donat Living Trust Dated April
      19, 2017,
15
                                     Defendants.
16
17            Defendants request an order in limine as follows:
18            Precluding Plaintiff from adducing evidence that Kristin Lisson was
              terminated; and that she negotiated and entered into a settlement agreement
19            with GPS Insight, LLC regarding her termination. Plaintiff may not offer
20            Exhibits 95, 96, 101, 106, 112, 120, 129, 131, 132.

21            To summarize: this evidence is not relevant to any element of a claim or defense
22 to be tried (Fed. R. Evid. (“Rule”) 402); it is an improper attempt to use a settlement
23 agreement to establish liability (Rule 408); it is an impermissible use of “other acts”
24 evidence (Rule 404(b)); and merely seeks to confuse the issues the jury must resolve and
25 inflame the jury against Defendants (Rule 403). The Court should preclude the evidence
26 for all of these reasons.
27            Plaintiff’s claims to be tried are: tortious interference with contract, defamation,
28 false light, and intrusion upon seclusion. (Docs. 70 (first amended complaint) and 151

     CORE/3505308.0002/156255509.1
 1 (summary judgment ruling)) The tortious interference claim alleges that Rob Donat
 2 tortiously interfered with Plaintiff’s employment contract with GPS Insight by allegedly
 3 causing his termination on March 6, 2017; and the defamation/privacy claims allege
 4 Donat should be liable for statements made to others, or for supposedly obtaining a
 5 LexisNexis public records report about Plaintiff.             (Doc. 70, ¶¶ 74-79 (tortious
 6 interference), ¶¶ 83-84 and 92-94 (defamation and false light), ¶¶ 106-07 (intrusion upon
 7 seclusion))
 8            The evidence at issue in this motion relates to GPS Insight’s termination of
 9 Plaintiff’s girlfriend, Kristin Lisson. Three days after Plaintiff was terminated, Lisson,
10 made a complaint to her supervisor, Jason Walker. (Doc. 151 at 9:26). A week after that,
11 Lisson emailed Walker clarifying that her complaint was about sexual harassment
12 because she had not included that in the March 9th email. (Id. at 9:27-10:1). GPS Insight
13 terminated Lisson on March 19, 2017. After that, GPS Insight’s counsel and Lisson
14 negotiated and entered into a settlement agreement.
15             The evidence Defendants seek to preclude relates to Lisson’s termination, and
16 negotiation and entry into a settlement agreement. Exhibit 95 is the settlement agreement
17 itself. Exhibits 96, 120, and 131 are text messages, an email, and a call with GPS Insight’s
18 counsel that Lisson surreptitiously recorded. Exhibit 112 is a litigation hold letter to
19 Lisson from counsel who negotiated her settlement agreement. Exhibits 101 and 106 are
20 texts between Lisson and Donat regarding her termination/settlement, and Exhibit 129
21 contains texts between Lisson and Jason Walker regarding her termination. Exhibit 132
22 is an audio recording third-party witness Robert Dennis secretly made with a co-worker
23 in which he tried to goad the co-worker into making statements about Lisson’s
24 termination. Plaintiff lists witness and issues relating to these same events. See, e.g.,
25 Pretrial Order §§ (D)(1)(g) (referencing Lisson’s termination after she complained) and
26 (E)(b), (d), (e), (f) and (g) (each listed to testify about “the retaliation against Mr. Thacker
27 and Ms. Lisson for objecting to the sexual harassment”).
28
                                                   2
     CORE/3505308.0002/156255509.1
 1            Simply put: Lisson’s termination and later settlement have no relevance to
 2 Plaintiff’s earlier termination, nor his claims for defamation, false light, or intrusion upon
 3 seclusion. When conferring about the matter, Plaintiff’s counsel could not even explain
 4 what these events have to do with the claims to be tried. They should be excluded as
 5 irrelevant under Rule 402. At best, these events are an attempt to use Lisson’s termination
 6 to impermissibly inflame the jury and suggest a decision on an improper basis; or else to
 7 confuse the jury that there could somehow be liability on Plaintiff’s claims if GPS Insight
 8 supposedly wronged Ms. Lisson. Such evidence should be excluded under Rule 403.
 9 Worse, the use of the settlement agreement is an invitation for the jury to conclude that
10 GPS Insight/Donat must have been liable for its acts regarding Lisson, in violation of
11 Rule 408, from which Plaintiff hopes the jury would conclude it must also be liable for
12 Donat’s alleged acts concerning Plaintiff, in violation of Rule 404(b).
13            There is no proper use for this evidence. The Court should exclude it.
14 Statement of Conferral
15            Undersigned counsel certifies that they have in good faith conferred with opposing
16 counsel in an effort to resolve the disputed evidentiary issues that are the subject of the
17 motion.
18            RESPECTFULLY SUBMITTED this 26th day of November, 2019.
19
                                                        STINSON LLP
20
                                              By:       /s/ Stefan Palys
21                                                      Carrie M. Francis
                                                        Stefan M. Palys
22                                                      Michael Vincent
23                                                      1850 North Central Avenue, Suite 2100
                                                        Phoenix, Arizona 85004-4584
24
                                                        SCHNEIDER & ONOFRY, PC
25
                                              By:       /s/ Timothy B. O’Connor [with permission]
26                                                      Timothy B. O’Connor
                                                        365 East Coronado Road
27                                                      Phoenix, Arizona 85004
                                                        Attorneys for Defendants
28
                                                    3
     CORE/3505308.0002/156255509.1
 1                                   CERTIFICATE OF SERVICE
 2            I hereby certify that on November 26, 2019, I caused the foregoing document to
 3 be filed electronically with the Clerk of Court through ECF; and that ECF will send an
 4 e-notice of the electronic filing to:
 5            Joshua W. Carden
              JOSHUA CARDEN LAW FIRM, P.C.
 6            16427 North Scottsdale Road, Suite 410
              Scottsdale, AZ 85254
 7            joshua@cardenlawfirm.com
              Attorney for Plaintiff
 8
              Timothy B. O’Connor, Esq.
 9            SCHNEIDER & ONOFRY, P.C.
              365 East Coronado Road
10            Phoenix, Arizona 85004
              toconnor@soarizonalaw.com
11            Attorneys for Defendant Robert Donat
12
              I hereby certify that on November 26, 2019, a courtesy copy will be e-mailed to:
13
14                                       Judge David G. Campbell
                                        United States District Court
15                            Sandra Day O’Connor U.S. Courthouse, Suite 623
                                    401 West Washington Street, SPC 58
16
                                       Phoenix, Arizona 85003-2161
17
18
19                                                      /s/ Joanne McClearn
20
21
22
23
24
25
26
27
28
                                                    4
     CORE/3505308.0002/156255509.1
